     Case 6:20-cv-00581-ADA Document 36 Filed 02/26/21 Page 1 of 19




               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                          WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A       §    CIVIL ACTION 6:20-cv-00572-ADA
BRAZOS LICENSING AND              §    CIVIL ACTION 6:20-cv-00581-ADA
DEVELOPMENT,                      §    CIVIL ACTION 6:20-cv-00582-ADA
          Plaintiff,              §
                                  §
v.                                §
                                  §
GOOGLE LLC,                       §
         Defendant.               §
                                  §
                                  §
                  PLAINTIFF’S REPLY IN SUPPORT OF
                OPENING CLAIM CONSTRUCTION BRIEF
       Case 6:20-cv-00581-ADA Document 36 Filed 02/26/21 Page 2 of 19




                                              Table of Contents

I.    U.S. Patent No. 7,304,563 (Case No. 6:20-cv-00581) .......................................................1

              1.       “alert”..........................................................................................................1

              2.       “alerting unit configured to issue an alert” .............................................2

              3.       “signaling unit configured to locally signal to a user” ............................3

              4.       “initiating [a/the] connection to the other communication
                       terminal at a predetermined time offset from [signaling the
                       user using the signaling unit/locally signaling the
                       users/signaling the user by the signaling means]” ..................................4

              5.       “the terminal”.............................................................................................6

              6.       “issuing means for issuing an alert” .........................................................7

II.   Terms of U.S. Patent No. 8,041,806 (Case No. 6:20-cv-00572-ADA) ............................8

              1.       “communication traffic exchanged with a communication
                       network subscriber over an access communication link” ......................8

              2.       “access network” ......................................................................................12

              3.       The “behavioral information collector” terms ......................................13




                                                              i
            Case 6:20-cv-00581-ADA Document 36 Filed 02/26/21 Page 3 of 19




                                             TABLE OF AUTHORITIES


Cases

Advanced Ground Info. Sys., Inc. v. Life360, Inc.,
  830 F.3d 1341 (Fed. Cir. 2016)................................................................................................... 2

Al-Site Corp. v. VSI Intern., Inc.,
  174 F.3d 1308 (Fed. Cir. 1999)................................................................................................... 3

Cisco Sys., Inc. v. TQ Delta, LLC,
  928 F.3d 1359 (Fed. Cir. 2019) (citation omitted) .................................................................... 10

Dyfan v. Target Corp.,
  6:19-cv-179-ADA, Dkt. 57 (W.D. Tex. Nov. 24, 2020)......................................................... 3, 4

Huawei Technologies Co. Ltd. v. T-Mobile US, Inc.,
  No. 2:16-cv-00052WL 1376436 (E.D. Tex. April 15, 2017) ................................................. 3, 4

Lecat’s Ventriloscope v. MT Tool & Mfg.,
  351 F. Supp. 3d 1100, 1114 (N.D. Ill. 2018) ............................................................................ 15

Phillips v. AWH Corp.,
  415 F.3d 1303 (Fed. Cir. 2005)................................................................................................... 9

Samsung Elecs. Am. v. Prisua Eng'g Corp.,
  948 F.3d 1342 (Fed. Cir. 2020)............................................................................................... 2, 4

Spansion, Inc. v. Int'l Trade Comm’n,
  629 F.3d 1331 (Fed. Cir. 2010)................................................................................................. 15

Toshiba Corp. v. Imation Corp.,
  681 F.3d 1369 (Fed. Cir. 2012)............................................................................................... 1, 4

Whirlpool Corp. v. Ozcan,
 No. 2:15-CV-2103-JRG, 2016 WL 7474517 (E.D. Tex. Dec. 29, 2016) ................................. 15




                                                                 ii
         Case 6:20-cv-00581-ADA Document 36 Filed 02/26/21 Page 4 of 19




I.     U.S. Patent No. 7,304,563 (Case No. 6:20-cv-00581)

               1.      “alert”

       This term should be given its plain and ordinary meaning. Google’s proposed construction

is confusing, and Google’s proposed construction should be rejected for improperly importing

limitations not required in the claims or specification. Toshiba Corp. v. Imation Corp., 681 F.3d

1369 (Fed. Cir. 2012) (“Absent disclaimer or lexicography, the plain meaning of the claim

controls.”). Google is wrong in stating that an “alert” or “signal” is a “sound.” Dkt. 34, 1. 1 The

’563 patent expressly provides that the alarm may be signaled by means of a loudspeaker, or “a

light or vibrating unit or by another form of local alerting device.” ’563 patent, 4:4-8. Google

argues that the patentee acted as a lexicographer and that its proposed construction seeks to require

the term “alert” to be “instructions.” Dkt. 34, 1. But there is no such requirement or lexicography

in the claims or the specification. In fact, the word “instruction” does not appear anywhere in the

’563 patent and there is nothing in the specification that describes an alert as necessarily being

instructions to perform an action. Google argues that the claims include both the word “alert” and

“signal” and, as a result, “alert” must be “instructions.” But “alert” is used with regard to the

“mobile communication terminal” and the term “locally signal” is used with regard to the “another

communication terminal.” Further, as the claims recite, the “alerting unit comprises a signaling

unit.” See e.g., ’563 patent, 5:55-56. On its face, Google’s proposed construction not only

improperly imports limitations not required in the claims or specification, but it is at the same time

overbroad. Google proposes that any “instructions causing . . . an action” is an “alert.” The result

is nonsensical where, under Google’s proposed construction, an “instruction” to turn off or silence

alarms would be an “alert.”
       Google makes a half-hearted argument that the exemplary embodiments of alarms in the

specification are somehow the “inventors” defining “instructions” for an “alert.” However, as the


1 WSOU cites to its opening brief as “Dkt. 33” and Google’s response brief as “Dkt. 34,” as filed
   in Case No. 6:20-cv-581-ADA (which is the same for all the above-captioned cases). WSOU
   cites to the pagination at the bottom of the page.

                                                  1
         Case 6:20-cv-00581-ADA Document 36 Filed 02/26/21 Page 5 of 19




exemplary embodiments cited by Google shows, each refers to alarms, not an “alert.” There is no

requirement in the claim language or specification to require the term be “instructions” as Google

proposes, and Google has failed to show any lexicography by the patentee.

               2.      “alerting unit configured to issue an alert”

       This term should be given its plain and ordinary meaning. The question whether the term

“alerting unit configured to issue an alert” invokes section 112, paragraph 6, depends on whether

persons skilled in the art would understand the claim language to refer to structure, assessed in

light of the presumption that flows from the drafter’s choice not to employ the word “means.”

Samsung Elecs. Am. v. Prisua Eng'g Corp., 948 F.3d 1342, 1354 (Fed. Cir. 2020). And “[i]n

determining whether this presumption has been rebutted, the challenger must establish by a

preponderance of the evidence that the claims are to be governed by § 112, ¶ 6.” Advanced Ground

Info. Sys., Inc. v. Life360, Inc., 830 F.3d 1341, 1347 (Fed. Cir. 2016).

       Here, a person of skill in the art would understand the claim language to refer to structure,

especially given that (1) the claims provide that the “alerting unit comprises a signaling unit” (see,

e.g., ’563 patent, 5:55) and (2) the preamble recites “a mobile communication terminal” (see e.g.,

id., 5:43). In addition, the specification provides certain exemplary embodiments where a

“[m]obile phone 1 comprises a central processor unit 10” and where processor 10 compares the

real-time clock with an alarm stored in memory 21. ’563 patent, 3:21. When the clock matches

the entered time and optionally date, the processor activates an alarm, such as by causing the

loudspeaker 14 to emit a noise. Id., 3:58-67. Further, the specification provides for a second type

of alarm where “the processor generates the alarm of the second type by calling the telephone

number.” Id., 4:18-20.

       In view of the intrinsic evidence, the presumption against means-plus-function under 35

U.S.C. § 112 ¶ 6 stands unrebutted. See, e.g., Prisua Eng’g Corp., 948 F.3d at 1354 (Board erred

in determining that the term “digital processing unit” was a means-plus-function limitation since

the evidence showed that the term was a structural term similar to a “general purpose computer”

and not a functional term); Huawei Technologies Co. Ltd. v. T-Mobile US, Inc., No. 2:16-cv-

                                                  2
         Case 6:20-cv-00581-ADA Document 36 Filed 02/26/21 Page 6 of 19




00052WL 1376436, *15-*17 (E.D. Tex. April 15, 2017) (ruling that the terms “receiving unit,”

“sending unit,” and “storage unit” were not means-plus-function limitations).

       Google’s reliance on Dyfan v. Target Corp., 6:19-cv-179-ADA, Dkt. 57 at 20, n.4. (W.D.

Tex. Nov. 24, 2020), is inapposite. In Dyfan, the issue was regarding “mobile device” as structure

for “code.” Id. That is not the case here, for alerting unit and the corresponding structure a mobile

communication terminal processor. Another significant point of distinction over Dyfan is that the

defendant there advanced expert testimony to support its position that certain terms were subject

to means-plus-function treatment under § 112, ¶ 6 and were indefinite as allegedly lacking any

corresponding structure. Here, Google relies exclusively on conclusory attorney argument and, in

doing so, it grossly mischaracterizes the intrinsic evidence.

       Finally, Google argues that “a POSITA would not understand these terms to refer to

structure.” But Google’s attorney arguments do not show persons skilled in the art would not

understand the claim language to refer to structure, nor do Google’s attorney arguments show by

clear and convincing evidence that this term is indefinite.

               3.      “signaling unit configured to locally signal to a user”

       This term should be given its plain and ordinary meaning. Because this term does not

contain the words “means for,” there is a rebuttable presumption that section 112, paragraph 6,

does not apply to that limitation. Williamson, 792 F.3d at 1348. Moreover, under the doctrine of

claim differentiation, if one claim element of a patent recites “means for” and an analogous claim

element in another claim does not, this supports upholding the presumption against means-plus-

function construction for the term that does not recite “means for.” See Al-Site Corp. v. VSI Intern.,

Inc., 174 F.3d 1308, 1318–19 (Fed. Cir. 1999); compare claim 1 (signaling unit) with claim 16

(signaling means).

       A person of skill in the art would understand the claim language to refer to structure,

especially given that the specification provides certain exemplary embodiments where the

specification demonstrates various ways to signal locally, such as “means of the loudspeaker” or

“by means of a light or vibrating unit or by another form of local alerting device if the phone were

                                                  3
         Case 6:20-cv-00581-ADA Document 36 Filed 02/26/21 Page 7 of 19




so equipped” Id., 4:4-8. Google agrees. Dkt. 34, 13. And Google’s attorney arguments fail to

show that a person of ordinary skill in the art would not understand the specification to connote

specific structure. The presumption against means-plus-function under 35 U.S.C. § 112 ¶ 6 stands

unrebutted here. See, e.g., Prisua Eng’g Corp., 948 F.3d at 1354 (Board erred in determining that

the term “digital processing unit” was a means-plus-function limitation since the evidence showed

that the term was structural term similar to a “general purpose computer” and not a functional

term); Huawei Technologies Co. Ltd. v. T-Mobile US, Inc., No. 2:16-cv-00052WL 1376436, *15-

*17 (E.D. Tex. April 15, 2017) (ruling that the terms “receiving unit,” “sending unit,” and “storage

unit” were not means-plus-function limitations).

       Finally, Google’s reliance on Dyfan is misplaced. In Dyfan, the Court noted that “mobile

device” is insufficient structure for “code.” Id. The distinguishable dispute here is over signaling

unit and a processor as the corresponding structure. Furthermore, as noted above, another

significant point of distinction over Dyfan is that the defendant there advanced expert testimony to

support its position that certain terms were subject to means-plus-function treatment under § 112,

¶ 6 and were indefinite as allegedly lacking any corresponding structure. Here, Google relies

exclusively on conclusory attorney argument and, in doing so, it grossly mischaracterizes the

intrinsic evidence.
               4.      “initiating [a/the] connection to the other communication terminal at
                       a predetermined time offset from [signaling the user using the
                       signaling unit/locally signaling the users/signaling the user by the
                       signaling means]”
       This term should be given its plain and ordinary meaning. Google’s proposed construction

is confusing and unhelpful, and Google’s proposed construction should be rejected for improperly

importing limitations not required in the claims or specification. Toshiba, 681 F.3d at 1369

(“Absent disclaimer or lexicography, the plain meaning of the claim controls.”). Google’s

proposed construction seeks to import limitations not required or even recited anywhere in the

claims or specification, such as “direct communication” and “predefined communication

terminal.” Furthermore, the claims and specification show that “initiating a connection” does not


                                                 4
         Case 6:20-cv-00581-ADA Document 36 Filed 02/26/21 Page 8 of 19




require a “direct connection,” indeed the word “direct” does not appear anywhere in the

specification or claims, for example, the specification recites “[p]referably, the said connection

to another communication terminal is a phone call.” ’563 patent, 2:29-30. As another example,

the specification states that preferably, the said connection is communicated over a wireless link

with the network. Id., 2:31-34. Neither case expresses an unambiguous requirement that the

connection must be “direct.” Moreover, the claims themselves recite that the connection is

initiated to “another communication terminal.” See, e.g., id., 5:50-52 (claim 1), 6:43-44 (claim 12),

7:2-3 (claim 16). Nothing more is required. Google acknowledges that the claim language can

provide for non-direct connections (Dkt. 34, 4), but then argues that the specification does not

disclose indirect connections. Id. However, the burden rests with Google to show disclaimer or

lexicography to depart from the plain and ordinary meaning. Google also overlooks that dependent

claim 3, for example, provides for wireless communication with a communication network where

the connection is communicated over a wireless link (’563 patent, 6:4-8); and there is no explicit

requirement there that the connection be “direct.” A person of ordinary skill in the art would

recognize that in cellular communications, such as with GSM, mobile devices may connect to base

stations to communicate; and text messages exchanged between mobile devices may be sent via

intermediary servers, which store and forward the messages, as opposed to require using direct

peer-to-peer communication between the mobile units.

       Google’s attempt to import “another predefined communication terminal” into the plain

language of the claims should also be rejected. As Google acknowledges, the specification teaches

selecting (or pre-defining) a “phone number” (Dkt. 34, 5), not a “communication terminal.”

Google’s attempt to conflate a phone number and a communication terminal should be rejected.

Furthermore, Google attacks a strawman in arguing that “offset typically means to counterbalance

or compensate for something.” Id., 6. Google also provides no support for its attorney argument.

Rather Google undermines its position by asserting, just two sentences later, that “offset” in the

context of the specification and claims is used to indicate how long before or afterwards a certain

time that something is supposed to happen “e.g., one or two minutes later.” Id.,(citing ’563 patent,

                                                 5
         Case 6:20-cv-00581-ADA Document 36 Filed 02/26/21 Page 9 of 19




4:49-51, 4:54-59). Google fails to establish that a person of ordinary skill in the art would not

understand the term “offset” in the context of the specification and claim language. And Google

has failed to show either disclaimer or lexicography applies here.

       Finally, Google’s construction unnecessarily injects ambiguity to an otherwise

straightforward term. With respect to Google’s “predefined interval” rewrite, for example, it is

unclear whether the entire “interval” must be accounted for or, instead, if acknowledging an

endpoint is enough. In other words, it is unclear how Google intends “interval” to differ from

“offset” and it is further unclear how Google intends “predefined” to differ from “predetermined.”

Google’s attempt to redraft the claim language in question is unnecessarily and impermissible

under the circumstances.
               5.      “the terminal”
       This term should be given its plain and ordinary meaning. Google identifies this term as

the one appearing in Claim 12. The full claim term is “the terminal locally signaling to the user.”

’563 patent, 6:47-48. The language of Claim 12 is clear that “the terminal” derives its antecedent

basis from “another communication terminal,” where a connection is initiated with “another

communication terminal so as to cause that other terminal to locally signal the incidence of the

connection incoming thereto.” Id., 41-45. And in the immediately following claim element,

“issuing an alert by the terminal locally signaling to the user.” Id., 46-47 (emphasis added). In

other words, the claim language expressly gives context to “the terminal” by providing that it is

“the terminal locally signaling to the user,” which derives its antecedent basis from the claim

element immediately above, specifically, “another communication terminal.” And for the

recitation of “the terminal” in the “storing” claim element that follows immediately after (Id., 6:49-

50), the context of the claim language again shows “the terminal” there also derives its antecedent

basis from “another communication terminal.” Specifically, that claim element recites “storing an

indication in the memory of whether the alert is to be issued locally by the terminal.” Id. (emphasis

added). Here, “the memory” derives its antecedent basis from “a memory” of “a mobile

communication terminal” (see id., 6:37-40), but for “the terminal,” the claim language provides

                                                  6
        Case 6:20-cv-00581-ADA Document 36 Filed 02/26/21 Page 10 of 19




the context that because “the alert is to be issued locally by the terminal,” again “the terminal”

derives its antecedent basis from the same “another communication terminal” recited earlier in

Claim 12. In other words, the indication is stored at the mobile communication terminal is an

indication about the “another communication terminal.” Google argues that the specification

provides exemplary embodiments where the “another communication terminal” is “not necessarily

local to the user” (Dkt. 34, 7), but Google only engages in hypotheticals instead of addressing the

claim language which expressly recites “that other terminal to locally signal…”, which provides

the proper context for the term. Next, Google’s reliance on the “offset” element is misplaced, as

that element merely provides for initiating a connection at some time offset before the “other

terminal” is to locally signal. In other words, that element provides for two alarms, for example as

taught by the exemplary embodiment where “the user is disturbed separately by each alarm.” ’563

patent, 4:47-5:2.
               6.      “issuing means for issuing an alert”
       The parties agree that this term is subject to 35 U.S.C. § 112, ¶ 6. The parties agree that the

recited function is: “issuing an alert.” The parties have a dispute regarding the corresponding

structure recited by the specification. Claim 16 recites an “issuing means for issuing an alert when

the current time matches the alert time by initiating a connection to another communication

terminal over a network…” (’563 patent, 7:1-5), and also recites “wherein the means for issuing

an alert comprises signaling means for locally signaling to the user” (Id., 7:6-7). An in an

exemplary embodiment, the specification discloses:
               “[t]he mobile phone also has a communication subsystem 18 for
               communicating with a mobile telephony network. The
               communication subsystem comprises antenna 19 and a
               communication engine 20. The communication engine 20 is
               connected between the antenna and the processor 10. The
               communication engine handles conversion between base-band and
               radio frequency and handles signalling communications with the
               wireless network. At least some functional elements of the
               communication engine may be implemented on a common chip with
               one or more parts of the central processing unit.”



                                                 7
        Case 6:20-cv-00581-ADA Document 36 Filed 02/26/21 Page 11 of 19




Id., 3:32-42 (emphasis added).

       Additionally, the specification also provides in another exemplary embodiment that “The

mobile phone may be operable in accordance with any suitable communications protocol.

Examples include GSM and 3G (UMTS).” Id., 3:45-47. As shown by the specification, initiating

a connection to another communication terminal over a network was well known in the art. All

that is required is the necessary hardware (i.e., antenna and communication engine). To the extent

an algorithm is required (which WSOU disputes because Google has not shown that the

corresponding structure is not a special purpose processor), the above-cited passages provides that

the algorithm was also well known in the art. For locally signaling to the user, the specification

recites “[p]referably, the said signaling is audible signaling. Preferably the audible signaling is a

ringtone.” ’563 patent, 2:57-58. And in an exemplary embodiment, the specification discloses

various ways to signal locally, such as “means of the loudspeaker” or “by means of a light or

vibrating unit or by another form of local alerting device if the phone were so equipped” Id., 4:4-

8. Google argues, without support, that “issuing means” does not perform the same function of

“locally signaling to the user.” Id. However, the following claim elements expressly recites that

the issuing means comprises signaling means, therefore the issuing means includes the structure

for the signaling means: “wherein the means for issuing an alert comprises signaling means for
locally signaling to the user.” ’563 patent, 7:6-7. And “wherein the means for alert issuing an

alert issues the alert by causing the signaling means to locally signal to the user.” Id., 7:8-9.

Regardless, Google cites to no authority that a structure cannot perform more than one function.

Thus, Google’s argument is without merit. Accordingly, the correct corresponding structure is

“antenna, communication engine, and loudspeaker, and equivalents thereof.”

II.    Terms of U.S. Patent No. 8,041,806 (Case No. 6:20-cv-00572-ADA)
               1. “communication traffic exchanged with a communication network
                  subscriber over an access communication link”
        WSOU’s Position                                    Google’s Position
 Plain and ordinary meaning.          “the digital information traversing a network link between a
                                      communication network subscriber and an access network”

                                                 8
        Case 6:20-cv-00581-ADA Document 36 Filed 02/26/21 Page 12 of 19




       As explained in WSOU’s opening brief, no construction is required for this term. Dkt. 33,

11-14. Google fails to identify any lexicography or disclaimer in the intrinsic evidence that

(1) unambiguously requires limiting “communication traffic” to “digital information” only and

(2) somehow justifies rewriting “exchanged with a communication network subscriber over an

access communication link” as, instead, “traversing a network link between a communication

network subscriber and an access network.”            See Dkt. 33, 11-14.     While Google argues

(incorrectly) that its construction “follows directly from the specification and prosecution” (Dkt.

34, 31), the same could be said for every other transgression of the “cardinal sin” of impermissibly

importing limitations. Phillips v. AWH Corp., 415 F.3d 1303, 1320 (Fed. Cir. 2005) (“One of the

cardinal sins of patent law [is] reading a limitation from the written description into the claims.”).

       Google only undercuts its attempt to newly add a “digital information” requirement by

equating that unrecited couplet with “packet traffic.” Dkt. 34, 14 (“packet traffic is digital

information”). The doctrine of claim differentiation doubly refutes incorporating either couplet as

a claim requirement. That the claimed “communication traffic” is not interchangeable with

“packet traffic” (or digital information for that matter) is made explicit by dependent claim 3,

which recites “wherein the monitored communication traffic comprises packet traffic.” This

doubly invokes the doctrine of claim differentiation by (1) comparison of claims 1 and 3 and

further by (2) the recitation of both “communication traffic” and “packet traffic” within the same

claim, and in the differentiated context of one comprising the other.

       The specification also expressly precludes limiting “communication traffic” to packet

traffic only.   WSOU had pointed, for example, to the statement, “‘[w]here the monitored

communication traffic includes packet traffic,’ which confirms that the ‘communication traffic’

does not necessarily include packet traffic.” Dkt. 33, 11-12 (quoting ’806 patent, 2:66-67)

(emphasis added). As with the claim language, use of both “communication traffic” and “packet

traffic” in the same sentence and in this context confirms they are not one and the same, but rather

“communication” is a broader qualifier than “packet” in this context. Google cites that same

statement from the specification for the plainly inconsistent proposition that “the only form of

                                                  9
        Case 6:20-cv-00581-ADA Document 36 Filed 02/26/21 Page 13 of 19




communication traffic disclosed is ‘packet traffic.’” Dkt. 34, 14 (citing the same). Google has not

met its burden to show that either “packet traffic” or “digital information” is unambiguously

required merely by citing (without explanation) to disclosure conveying just the opposite.

       Ignoring the intrinsic evidence which expressly differentiates “communication traffic” and

“packet traffic” as distinct terms, Google argues “[e]ach independent claim recites that

communication network subscribers are provided with an Internet Protocol Television (‘IPTV’)

service, which requires the communication of packet data.” Dkt. 34, 14. Google mischaracterizes

the claim language. Claim 1, for example, recites “the electronic content source provides an

Internet Protocol Television (IPTV) service,” without expressing any limitation as to where the

IPTV service must be provided, much less that it must be provided to the particular “subscriber”

recited elsewhere in the claim. Google also ignores claim language that underscores the error in

restricting “communication traffic” to a single embodiment thereof. For example, claim 1 recites

“a plurality of types of communication traffic” (16:9) and “collected from types of communication

traffic other than the one or more particular types of communication traffic” (16:20-23). That

multiple “types” of “communication traffic” can—and indeed must—exist proscribes restricting

“communication traffic” to a single embodiment thereof.

       Google quite literally puts form over substance in suggesting that “communication traffic”

should be limited to one embodiment because the intrinsic evidence repeatedly refers to multiple

“types” of “communication traffic” instead of multiple “forms” thereof. Dkt. 34, 14. Even if

Google’s single form characterization had been correct, and it is not, it would still be “improper to

read limitations from a preferred embodiment described in the specification—even if it is the only

embodiment—into the claims absent a clear indication in the intrinsic record that the patentee

intended the claims to be so limited.” Cisco Sys., Inc. v. TQ Delta, LLC, 928 F.3d 1359, 1364

(Fed. Cir. 2019) (citation omitted). As shown above, and as discussed further in the opening brief,

the claim language and specification expressly proscribe Google’s importation. Dkt. 33, 11-14.

       Google’s characterization of the prosecution history does not meet the exacting standard

to prove disclaimer. According to Google, certain art was allegedly distinguished on the basis of

                                                 10
        Case 6:20-cv-00581-ADA Document 36 Filed 02/26/21 Page 14 of 19




not “collecting behavior information from communication traffic.” Dkt. 34, 16 (citing Dkt. 34-3,

10). That certain art was successfully distinguished by mentioning a term recited in the disputed

phrase does not give Google carte blanche to redraft that term or any other portion of that phrase

in any manner Google sees fit. Google’s conclusory assessment of the prosecution history simply

fails to provide any evidentiary basis to find any disclaimer of scope.

       Google fails to establish that the intrinsic evidence unambiguously “compel[s]” (Dkt. 34,

14) rewriting the remainder of the disputed term as, instead, “traversing a network link between a

communication network subscriber and an access network.” WSOU’s opening brief explains why

Google’s untethered construction “would appear to exclude the possibility, for example, that the

‘access communication link’ be located somewhere within Access Communication Network 16 of

Figure 1, though not necessarily directly connected to Subscriber 12.” Dkt. 33, 12-14. In response,

Google chides WSOU for focusing on one (independently fatal) counter example to Google’s

construction; and then Google attempts to trivialize that counter example ostensibly because

“Figure 1 . . . does not even identify an ‘access communication link.’” Dkt. 34, 16. Google misses

the point. Each independent claim recites “the access communication link comprises a network

link in an access network.” Google does not dispute its construction would require an (unrecited)

“network link between a communication network subscriber and an access network,” which is

outside the Access Communication Network 16 where, according to the explicit claim language,

at least the claimed “network link” must reside. Dkt. 33, 12-14.
        Nothing in Fig. 2 of the ’806 patent, or within its corresponding description, inoculates the

counterexample disclosure of Fig. 1 or unambiguously compels the rewrite Google proposes.

Google fixates on certain non-limiting descriptions of example embodiments described with

reference to Fig. 2; and then Google argues its attorney interpretation of that disclosure should be

imported as claim limitations because “the intrinsic record does not disclose the existence of an

‘access communication link’ in any location other than between the communication network

subscriber and the access network.” Dkt. 34, 14-15. Google not only commits the “cardinal sin”

of importing alleged limitations from exemplary disclosure, without identifying any explicit and

                                                11
        Case 6:20-cv-00581-ADA Document 36 Filed 02/26/21 Page 15 of 19




unambiguous requirement to do so, Google’s strained interpretation is refuted by the claim

language itself. Indeed, only the contrapositive of Google’s attorney argument is factually correct:

the intrinsic record explicitly discloses the existence of an “access communication link” at a

location other than between the communication network subscriber and the access network at

least by including claim language that recites “the access communication link comprises a

network link in an access network.”

               2. “access network”
               WSOU’s Position                                  Google’s Position
 Plain and ordinary meaning.                       “a network that connects a communication
                                                   network subscriber to their Internet Service
                                                   Provider (ISP)”

       Google’s response confirms there is no need to define the “access network” in terms of

what access the network must provide to where because this requirement is already made explicit

in the claim language. Claim 1, for example, recites “the access network comprising an electronic

content source that is operable to deliver the accessed electronic content to the subscriber, wherein

the electronic content source provides an Internet Protocol Television (IPTV) service.” Analogous

language is recited in each independent claim. No further construction is required.

       Google points to the “electronic content source provides an Internet Protocol Television

(IPTV) service” as allegedly providing context that supports Google’s rewrite. Dkt. 34, 17.

It does not. Unlike the claimed “accessed electronic content,” the claimed IPTV service is not

recited as something that the “electronic content source” must be “operable to deliver . . . to the

subscriber.”   Rather, the IPTV service is simply something “the electronic content source

provides”—period. The claim language directed to the IPTV service, therefore, cannot support,

and certainly does not unambiguously require, adding the extraneous requirement that the “access

network” must further provide to the subscriber something other than what is already recited.

       Google’s characterization of the intrinsic evidence should also be rejected as internally

inconsistent. Google argues the specification allegedly discloses examples where “subscribers

access the IPTV service through a connection with their Internet Service Provider.” Id. (emphasis

                                                 12
        Case 6:20-cv-00581-ADA Document 36 Filed 02/26/21 Page 16 of 19




added). Taking Google at its word, though only for the sake of argument, Google’s alleged

interconnections can be represented as:

                   Subscriber  Internet Service Provider (ISP)  IPTV service

Google’s characterization of the specification is itself fatal to Google’s construction. This is

because Google seeks to add the extraneous requirement that the access network must connect the

subscriber to their ISP. This different alleged interconnection can be represented as:

                  Subscriber  access network  Internet Service Provider (ISP)

In the distinguishable representations above, the “access network” and the IPTV service are both

colored green to reflect that the claim language recites “the access network comprising an

electronic content source that . . . provides an Internet Protocol Television (IPTV) service.”

Google fails to defend its construction against its own characterization of an allegedly disclosed

counterexample (the top or first representation above) where subscribers allegedly access the IPTV

service through an ISP, as opposed to the other way around.

       It is independently dispositive that, in purporting to characterize the intrinsic evidence, not

once does Google even allege—let alone attempt to prove—any instance where any of the

limitations it seeks to add through claim construction are expressly “required by the claim terms

themselves, or unambiguously required by the specification or prosecution history.” Dayco Prod.,

Inc. v. Total Containment, Inc., 258 F.3d 1317, 1327 (Fed. Cir. 2001) (citation omitted). It follows

that adding such “additional limitations” is “impermissible.” Id. 2

               3. The “behavioral information collector” terms
       Google fails to overcome at least two presumptions which counsel against Google’s

erroneous means-plus-function constructions and its curt indefinites challenges of the “behavior

information collector” terms. Dkt. 33, 15-18. First, the claim language in question presumptively


2 Google chides WSOU for ignoring “several references to ‘Internet Service Provider’ and ‘ISP.’”
   Dkt. 34, 18. But the evidentiary burden Google must meet to justify importing the limitations
   it seeks to add is not a threshold number of instances where the extraneous word or phrase is
   stated in the speciation. Rather, Google must show that the additional limitations are
   “unambiguously required by the specification or prosecution.” Dayco, 258 F.3d at 1327.

                                                 13
        Case 6:20-cv-00581-ADA Document 36 Filed 02/26/21 Page 17 of 19




does not invoke means-plus-function under 35 U.S.C. § 112, ¶ 6. Second, the claim language is

presumptively definite; and this presumption can only be overcome by clear and convincing

evidence. Google’s exclusive reliance on misguided attorney argument, without any expert

testimony underpinning, comes nowhere close to overcoming either presumption.

       On the first issue, Google offers the mere attorney argument that “‘[c]ollector’ is a general

nonce term” in the recited contexts. Dkt. 34, 20. As alleged evidentiary support, Google

offers—nothing. Projecting its own failure, and improperly attempting to shift the applicable

burden here, Google falsely asserts that “WSOU has not cited any evidence showing that a

POSITA would have been familiar with the term ‘behavioral information collector’ or understand

that term to connote any, much less sufficient, structure.”           Id., 21.    Compounding its

misrepresentation of the record, Google then states “WSOU cites to inapposite cases.” It is telling

that Google selectively ignored the primary case WSOU had cited for the proposition that

analogous collector terms “have been found to connote sufficiently definite structure in the context

of computing arts.” Dkt. 33, 16 (discussing CXT Systems, Inc. v. Academy, Ltd., No. 2:18-cv-

00171-RWS-RSP, 2019 WL 4253841, *11-*12 (E.D. Tex. Sept. 5, 2019)).

       WSOU identified other cases where analogous collector terms in the computing arts were

not construed to invoke means-plus-function under 35 U.S.C. § 112, ¶ 6, unlike certain other terms

under consideration in those cases. Dkt. 33, 16 (collecting cases). Google attempted to trivialize

those additional cases because the respective collector terms at issue in each case were not among

those analyzed under a means-plus-function construction. But this should not be surprising given

that “collector” is recognized in the computing arts as connoting structure, as evidenced by the fact

that no party adopted Google’s fringe position in those cases. Indeed, Google failed to identify

any contrary court opinion where a party even attempted to advance Google’s untenable position.

       Google’s cursory analysis of the claim language overlooks specific connection and

interaction of the disputed claim language with other structural components, which is an additional

factor that further underscores the applicable presumption here. Claim 1, for example, structurally

interconnects and interrelates the “behavior information collector” with other structural

                                                 14
        Case 6:20-cv-00581-ADA Document 36 Filed 02/26/21 Page 18 of 19




components at least by (1) reciting “a behavioral information collector operable to monitor

communication traffic exchanged with a communication network subscriber over an access

communication link, the access communication link enabling the subscriber to access electronic

content, the behavioral information collector being configurable to collect[,] from any of a

plurality of types of communication traffic[,] behavior information;” (2) reciting “a behavior

analyzer operatively coupled to the behavior information collector;” (3) listing the “behavior

information collector” among other claim elements, at least one of which must be “implemented

using hardware.” Google’s cursory analysis of the specification, offered without any expert

testimony underpinning, likewise overlooks exemplary disclosure confirming that “collector” in

the context of the claims connotes sufficiently definite structure. See, e.g., ’806 patent, 6:29-46.

       Because Google fails to meet its burden to overcome the presumption against applying a

means-plus-function to the disputed “collector” terms, and because Google’s indefiniteness

challenge is inextricably tied to such a construction, the indefiniteness challenge necessarily fails

as well. But even if the terms had invoked means-plus-function construction, and they do not,

Google clearly has not met its burden to prove, by clear and convincing evidence, that the

specification lacks any corresponding structure. Because Google’s “garden-variety theory of

indefiniteness ‘requires a determination whether those skilled in the art would understand what is

claimed,’ Spansion, Inc. v. Int'l Trade Comm’n, 629 F.3d 1331, 1344 (Fed. Cir. 2010) (citation

omitted), the Court [should] conclude[] that expert testimony is necessary” here to meet the

exacting burden of proof. Lecat’s Ventriloscope v. MT Tool & Mfg., 351 F. Supp. 3d 1100, 1114

(N.D. Ill. 2018); see also Whirlpool Corp. v. Ozcan, No. 2:15-CV-2103-JRG, 2016 WL 7474517,

at *3 (E.D. Tex. Dec. 29, 2016) (rejecting indefiniteness contention and noting that the accused

infringer only provided attorney arguments to support its position, and no expert testimony).

Moreover, a person of ordinary skill in the art would be able to understand with reasonable

certainty that the specification discloses structure corresponding to the “collector” terms as

claimed. See, e.g., ’806 patent, 6:29-46.



                                                 15
        Case 6:20-cv-00581-ADA Document 36 Filed 02/26/21 Page 19 of 19




Dated: February 26, 2021                     Respectfully submitted,

                                     By:     /s/ Ryan Loveless
                                             James L. Etheridge
                                             Texas Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas Bar No. 24036997
                                             Brett A. Mangrum
                                             Texas Bar No. 24065671
                                             Travis L. Richins
                                             Texas Bar No. 24061296
                                             Jeffrey Huang
                                             Brian M. Koide
                                             Etheridge Law Group, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, TX 76092
                                             Tel.: (817) 470-7249
                                             Fax: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Brett@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com
                                             Jhuang@EtheridgeLaw.com
                                             Brian@EtheridgeLaw.com

                                             Mark D. Siegmund
                                             State Bar No. 24117055
                                             mark@waltfairpllc.com
                                             Law Firm of Walt, Fair PLLC.
                                             1508 North Valley Mills Drive
                                             Waco, Texas 76710
                                             Telephone: (254) 772-6400
                                             Facsimile: (254) 772-6432

                                             Counsel for Plaintiff WSOU Investments, LLC

                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE]- Document Filing System, to all counsel of record, on this the 30th

day of February 26, 2021.

                                             /s/ James L. Etheridge
                                             James L. Etheridge


                                               16
